                                                      1    CLYDE & CO US LLP
                                                           BRUCE D. CELEBREZZE, Bar No. 102181
                                                      2    bruce.celebrezze@clydeco.us
                                                      3    JASON J. CHORLEY, Bar No. 263225
                                                           jason.chorley@clydeco.us
                                                      4    101 Second Street, 24th Floor
                                                           San Francisco, California 94105
                                                      5    Telephone: (415) 365-9800
                                                           Facsimile: (415) 365-9801
                                                      6

                                                      7    Attorneys for Plaintiff
                                                           NORTHFIELD INSURANCE COMPANY
                                                      8

                                                      9

                                                      10                                  UNITED STATES DISTRICT COURT

                                                      11                                  EASTERN DISTRICT OF CALIFORNIA
                                                      12
                    San Francisco, California 94105
                     101 Second Street, 24th Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                            NORTHFIELD INSURANCE                         CASE NO. 2:19-cv-01198-TLN-EFB
                                                      13
                                                            COMPANY, an Iowa corporation.
                                                      14
                                                                            Plaintiff,
                                                      15               v.                                ORDER GRANTING NORTHFIELD
                                                                                                         INSURANCE COMPANY’S REQUEST
                                                      16    URIEL GUERRERO PIZANO, an                    TO SEAL DOCUMENTS
                                                            individual doing business as VAL-NAP
                                                      17
                                                            BAR & PUB, a California resident; and
                                                      18    SHAWN THRASH, an individual and
                                                            California resident,
                                                      19
                                                                            Defendants.
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28

                                                           4669440v1                                    -1-                  Case No. 2:19-cv-01198-TLN-EFB
                                                                               ORDER GRANTING NORTHFIELD’S REQUEST TO SEAL DOCUMENTS
                                                      1                Good cause appearing therefor and pursuant to Rule 5.2 of the Federal Rules of Civil
                                                      2    Procedure and Eastern District Local Rules 140 and 141, Plaintiff’s Request to Seal portions of
                                                      3    Exhibit 3 to the Declaration of Laurie Frost In Support of Plaintiff Northfield Insurance
                                                      4    Company’s Motion for Partial Summary Judgment (“Frost Declaration”) filed September 5,
                                                      5    2019, at ECF No. 9-3 is GRANTED.
                                                      6                IT IS THEREFORE ORDERED THAT:
                                                      7          1.           Exhibit 3 to the Frost Declaration, ECF No. 9-3, shall be filed under seal.
                                                      8          2.           The redacted version of the Frost Declaration submitted with Northfield’s Request
                                                      9    to Seal Documents shall be filed and available to the public.
                                                      10               IT IS SO ORDERED.
                                                      11   DATED: SEPTEMBER 18, 2019
                                                      12
                    San Francisco, California 94105
                     101 Second Street, 24th Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                      13

                                                      14

                                                      15                                            Troy L. Nunley
                                                                                                    United States District Judge
                                                      16

                                                      17

                                                      18

                                                      19
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28

                                                           4669440v1                                           -2-                       Case No. 2:19-cv-01198-TLN-EFB
                                                                              ORDER GRANTING NORTHFIELD’S REQUEST TO SEAL DOCUMENTS
